  8:20-cv-00311-JFB-SMB Doc # 360 Filed: 03/10/21 Page 1 of 2 - Page ID # 7055




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

GEOFFREY MILLER,

                          Plaintiff,                                               8:20CV311

        vs.
                                                                           AMENDED FINAL
UNION PACIFIC RAILROAD COMPANY,                                          PROGRESSION ORDER

                          Defendant.

       THIS MATTER is before the Court on the parties’ Joint Motion to Modify Progression
Order. (Filing No. 359.) The motion is granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression order
remain in effect, and in addition to those provisions, progression shall be amended as follows:

         1)       The trial and pretrial conference will not be set at this time. The status conference
                  to discuss case progression and the parties’ interest in settlement remains as
                  scheduled and will be held with the undersigned magistrate judge by telephone on
                  March 29, 2021 at 11:15 a.m. Counsel shall use the conferencing instructions
                  assigned to this case to participate in the conference. (Filing No. 345.)

         2)       The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
                  the Federal Rules of Civil Procedure is February 25, 2021. Motions to compel
                  written discovery under Rules 33, 34, 36 and 45 must be filed by May 15, 2021.

                  Note: A motion to compel, to quash, or for a disputed protective order shall not
                  be filed without first contacting the chambers of the undersigned magistrate judge
                  to set a conference for discussing the parties’ dispute.

         3)       The deadlines for plaintiff(s) to identify new expert witnesses expected to testify
                  at the trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), is February 8, 2021.

         4)       The deadlines for plaintiff(s) to complete expert disclosures1 for all new experts
                  expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                  and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is February 8, 2021.

                  The deadline for defendant(s) to serve any new reports is March 15, 2021.



         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
8:20-cv-00311-JFB-SMB Doc # 360 Filed: 03/10/21 Page 2 of 2 - Page ID # 7056




           The deadline for plaintiff(s) to serve any expert reports in rebuttal to those served
    by Defendant after March 8, 2021 is March 29, 2021.

    5)     The deposition deadline, including but not limited to depositions for oral
           testimony only under Rule 45, is August 2, 2021.

    6)     Discovery Limits: The parties agree that the following limits will apply to
           discovery going forward:

           a) Each party is limited to serving 15 interrogatories on the opposing party; and

           b) Each party is limited to 5 depositions of witnesses who have not already been
              deposed in Harris v. Union Pacific Railroad Company, case file no. 8:16-cv-
              00381.

    7)     The deadline for filing motions to dismiss and motions for summary judgment is
           August 31, 2021. The responding party will have one (1) month to respond, after
           which the filing party will have two (2) weeks to reply.

    8)     The deadline for filing motions to exclude testimony on Daubert and related
           grounds is September 24, 2021.

    9)     Pretrial and Trial: Within fourteen (14) days of the Court’s issuance of an order
           on summary judgment, or alternatively by April 27, 2021 if no party files for
           summary judgment, the parties agree to meet confer and to contact the Court for a
           scheduling conference to address pre-trial, trial, and other related deadlines.

    10)    The parties shall comply with all other stipulations and agreements recited in their
           Rule 26(f) planning report that are not inconsistent with this order.

    11)    All requests for changes of deadlines or settings established herein shall be
           directed to the undersigned magistrate judge. Such requests will not be considered
           absent a showing of due diligence in the timely progression of this case and the
           recent development of circumstances, unanticipated prior to the filing of the
           motion, which require that additional time be allowed.

    Dated this 10th day of March, 2021.

                                                  BY THE COURT:


                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge
